 Case 3:17-cv-00703-CHB Document 50 Filed 02/15/19 Page 1 of 3 PageID #: 191




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

  TINA MITCHAM On Behalf of HERSELF                 )
  and All Others Similarly Situated,                )
                                                    )   COLLECTIVE AND CLASS ACTION
        Plaintiff,                                  )
  v.                                                )   CASE NO. 3:17-cv-00703
                                                    )
  INTREPID U.S.A., INC., AND F.C. OF                )   JUDGE BOOM
  KENTUCKY, INC., d/b/a INTREPID USA                )
  HEALTHCARE SERVICES,                              )   JURY TRIAL DEMANDED
                                                    )
       Defendant.                                   )


        JOINT MOTION FOR APPROVAL OF SECTION 216(b) SETTLEMENT



       Defendants Intrepid U.S.A., Inc., and F.C. of Kentucky, Inc. (Intrepid) and the Plaintiff

Tina Mitcham (collectively “the Parties”) have reached a comprehensive settlement agreement

(the “Agreement”) in this matter. The parties now move the Court to approve the Agreement,

which is attached as Exhibit 1 to the Parties’ Memorandum in Support of this Motion as it pertains

to claims under 29 U.S.C. § 216(b) in this action. A proposed order is attached to this Motion. For

the reasons set forth in the accompanying memorandum, this Motion should be GRANTED.

 Date: February 15, 2019                       Respectfully submitted,

                                               /s/ David W. Garrison
                                               JERRY E. MARTIN (No. 20193)*
                                               DAVID W. GARRISON (No. 24968)*
                                               JOSHUA A. FRANK (No. 33294)*
                                               BARRETT JOHNSTON
                                               MARTIN & GARRISON LLC
                                               414 Union Street, Suite 900
                                               Nashville, TN 37219
                                               Telephone: (615) 244-2202

                                                1
Case 3:17-cv-00703-CHB Document 50 Filed 02/15/19 Page 2 of 3 PageID #: 192




                                   Facsimile: (615) 252-3798
                                   jmartin@barrettjohnston.com
                                   dgarrison@barrettjohnston.com
                                   jfrank@barrettjohnston.com

                                   PETER WINEBRAKE*
                                   WINEBRAKE & SANTILLO, LLC
                                   715 Twining Road, Suite 211
                                   Dresher, PA 19025
                                   Phone: (215) 884-2491
                                   Facsimile: (215) 884-2492
                                   pwinebrake@winebrakelaw.com

                                   J. CHRIS SANDERS (KBA # 82663)
                                   CHRIS SANDERS LAW PLLC
                                   517 West Ormsby Avenue
                                   Louisville, KY 40203
                                   Telephone: (502) 814-0094
                                   csanders@chrissanderslaw.com

                                   * Admitted Pro Hac Vice

                                   Attorneys for Plaintiff



                                   /s/ Wendy V. Miller (w/ permission)_______
                                   WENDY V. MILLER
                                   Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                   401 Commerce Street, Suite 1200
                                   Nashville, TN 37219
                                   Phone: (615) 254-1900
                                   Facsimile: (615) 254-1908
                                   Email: Wendy.Miller@odnss.com

                                   Attorney for Defendants




                                     2
 Case 3:17-cv-00703-CHB Document 50 Filed 02/15/19 Page 3 of 3 PageID #: 193




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing Joint Motion for Approval of
Section 216(B) Settlement was filed electronically with the Clerk’s office by using the CM/ECF
system and served upon the parties as indicated below through the Court’s ECF system on
February 15, 2019:

Wendy V. Miller
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
401 Commerce Street, Suite 1200
Nashville, TN 37219
Phone: (615) 254-1900
Facsimile: (615) 254-1908
Email: Wendy.Miller@odnss.com


                                               /s/ David W. Garrison
                                               DAVID W. GARRISON
                                               BARRETT JOHNSTON
                                               MARTIN & GARRISON, LLC




                                               3
